﻿Mr. President, it gives me great pleasure to extend to you, on behalf of the delegation of the Kingdom of Morocco, my sincere congratulations on your election to the presidency of the forty-sixth session of the General Assembly.
We are confident that your political skills and deep knowledge of international affairs will enable you to guide successfully our deliberations and lead us to satisfactory results. 
The trust placed in you by the General Assembly reflects, at the same time, its appreciation for the eminent role played in international relations by the Kingdom of Saudi Arabia, a country with which Morocco maintains fraternal and exemplary relations.
The delegation of Morocco is happy to assure you and the members of the Bureau of its full support and cooperation in the discharge of your important task.
I cannot fail to pay tribute to your predecessor, Mr. Guido de Marco, for the exemplary manner in which he conducted the work of the forty-fifth session of the General Assembly.
I should also like at the outset to welcome in our midst the three Baltic States - Estonia, Latvia and Lithuania - as well as the two Koreas, the Republic of the Marshall Islands and the Federated States of Micronesia.
At the same time, it is my great pleasure to express to the Secretary-General, Mr. Javier Perez de Cuellar, my deepest appreciation and gratitude for the tireless efforts he is undertaking in order to achieve the goals and objectives of the United Nations and for his constant endeavours to consolidate the role of the United Nations in favour of international peace and security. I should also like to commend the numerous initiatives he has undertaken since he took office in order to find solutions to international crises and international conflicts.
During the past decade, the Kingdom of Morocco has maintained very close relations with the Secretary-General, exemplified, in particular, by the collaboration of my country with him in order to find a solution to a question of great importance to Morocco.
Our deliberations take place at a particular juncture, which is the result of an historic change in international relations as a result of the elimination of contradictions between East and West on military and ideological issues and the ushering in of an era of understanding and cooperation in their relations.
Those changes will undoubtedly leave their imprint on our world for many years to come. This situation stirs our minds in different directions: sometimes, it leads us to optimism while at others it fills us with concern and foreboding, in particular with regard to the role assigned to the developing world in these circumstances: what its future will be; whether it will have a say in the shaping of that future and whether it will have a rightful share of the resources of the world.
The liberation of the countries of Eastern Europe from the plight of the old system and their accession to the free world and market economy, the historic events that have radically altered the political life in the Soviet Union, as well as its rapprochement with the Western world - all those developments incline us to optimism and to believe that the peoples of the world are adopting, with regard to their priorities and relationships, new approaches that stem from the will to resolve their real problems instead of pursuing policies that lead only to the accumulation of arms of devastation and mass destruction.
As we express our profound satisfaction for the elimination of the underlying reasons of confrontation between East and West and our hope that these developments will reflect positively on the international community and encompass the whole world, we cannot but admit, with deep regret, that this development has not been accompanied, so far, by any improvement in the deplorable conditions of the overwhelming majority of the world's peoples. 
Third world countries continue to flounder under the burden of the debt problems, In fact, the debt-servicing burden prevents them from meeting the basic needs of their peoples - mainly the elimination of poverty, ignorance and disease. It does not allow them either to provide employment, adequate housing or to confront natural disasters and social ills.
With regard to the prices of primary commodities, which are the essential, if not the only, source of income of developing countries, those prices are in the throes of a downward trend which aggravates the debt problem of these countries.
The continued existence of such a situation is bound to affect international relations as a whole, sooner or later. It is indeed inconceivable to leave more than half the population of the world paralysed and unable to fulfil their role in our civilization. 
 It is, therefore, incumbent on the international community to find the appropriate means to take advantage of the current developments and to channel them into a new direction that would be beneficial to all the peoples of the world. This can be done only through a constructive dialogue in which all members of the international community should participate with a view to defining the role our Organization should play in shaping the new world order which, we hope, will be fair and conducive to coexistence and cooperation. In our view, the United Nations is the most appropriate framework for the attainment of such a goal. 
Morocco attaches a special importance to the movement towards unity pursued by the five States of the Maghreb, because we are convinced that the setting up of a solid Maghreb structure - which is an ambition of all the peoples of the region who enjoy close bonds of religion, language and history, as well as a common destiny - has also become today an absolute imperative if we are to mobilize all energies for the development, prosperity and well-being of the Maghreb peoples. It is also an absolute necessity if we are to cope with the challenges of our time and coordinate cooperation with other economic groupings. Thanks to the strong will that inspires our peoples in the redoubling of their efforts to reach the goals enshrined in the Treaty of Marrakesh, which established the Arab Maghreb Union (AMU), important results have been achieved by the Fourth Maghreb Summit Conference which was convened in Casablanca on the 15th and the 16th of September 1991. In the course of that summit conference, the Union completed the setting up of its structures. This will no doubt enable us to achieve the aim of complete coordination and fruitful cooperation at all cultural, social and economic levels, as well as in the daily lives of the peoples of the Maghreb. In reaffirmation of the Union's will to establish constructive cooperation with other regional groupings, the summit conference recommended the pursuit of contacts and consultations with the Economic Community of West Africa. Those contacts will allow for coordination between those two groupings which belong to Africa, both the African continent and the South, where there is most urgent need for dialogue between all its countries. It is a well-known fact that Morocco, which has active economic ties with many States of the North, was one of the first countries to call for the initiation of such dialogue. We are convinced that dialogue is the ideal means of unifying the positions of the countries of the South in a manner that would allow them to defend their interests within the framework of the North-South dialogue, which we hope will be constructive and fruitful.
As for the steady contact established between AMU, on the one hand, and the European Economic Community (EEC) and its Western Mediterranean members, on the other, we have noticed constant progress towards achieving the assigned goal, namely, the laying of sound foundations for development, security and stability in the interests of all countries in that region. It is an established fact that those two groupings are linked by solid ties of history and geography, which manifest themselves in political and economic, as well as in cultural and human fields. It is, however, regrettable that those relations witness some instability from time to time - a situation that requires the emergence of a common political will capable of transcending certain negative outlooks and of imbuing this relationship with a new dynamism that would enable it to live up to the expectations of our peoples and the common principles and ideals we share. This can only be achieved by avoiding futile attitudes and focusing on the practical means whereby we can achieve the level of cooperation that would ensure for both shores of the Western Mediterranean the stability and security we need so that we may engage in a fair and beneficial dialogue. If I have addressed this particular question at length, it is because my country has developed multi-faceted ties with the EEC. However, those close relations have not so far met the requirements of development and the free voluntary exchange of goods and ideas. However, Morocco, just like its other Maghreb partners, remains ready to initiate that dialogue. We are hopeful that the next meeting between the AMU and the EEC to be held in Brussels in November 1991, will lead to results that would give a new impetus to the process and create an appropriate framework for cooperation between the two groupings. We are all aware of the details of the Palestinian problem and of the suffering of the Palestinian people, which has occasionally led to violence and extreme positions. It goes without laying that Morocco supports the just struggle of the Palestinian people in their striving to exercise their inalienable and legitimate right to establish their independent State on their native soil under the leadership of the Palestine Liberation Organization, their sole and legitimate representative.
Though we are now entering upon a new era of international relations, we cannot but underline the tragedy of the Palestinian people in the occupied territories which arises from the persistent Israeli refusal to implement international resolutions and its persistence in its settlement policy with the aim of creating a new demographic situation in those territories, a situation which is in total contradiction with the present international effort aimed at reaching just and lasting peaceful solutions based on international legality.
Morocco lends its support to the current initiative of convening the Middle East peace conference. We consider this initiative to be the best means of achieving a just and lasting peace in the region and finding a final solution to the Palestinian question and the Arab-Israel conflict. We are all the more optimistic as the President of the United States of America and the President of the Union of Soviet Socialist Republics - co-Chairman of the peace conference on the Middle East - have repeatedly stated that the conference will be based fundamentally on Security Council resolutions 242 (1967) and 338 (1973).
Morocco would like to express its full readiness to work for convening the conference under the right conditions to ensure its success in the best interests of all concerned, put an end to the Arab-Israeli conflict and, thereby, achieve the happiness and satisfaction of the people of the whole region.
Finally, I cannot fail to mention the support of my country for the Declaration issued by the Palestine National Council at its most recent meeting last month in Algiers. 
Morocco would like to express its profound satisfaction at the results of the Lebanon peace process which started with the setting up of the High Arab Tripartite Committee in 1989. Those results are: the signing of the Taif Accord, the election of the President of the Republic and the returning of a legitimate government in Lebanon that has gained the recognition of the international community.
On this occasion, I would appeal to all nations of the world to continue to provide their assistance to Lebanon, so as to enable that country to implement its programmes of reconstruction, and ask them to contribute to the international fund for the reconstruction of Lebanon.
Morocco, a member of the Tripartite Committee which has strong ties with the sisterly country of Lebanon, will not fail to exert every effort to enable that country to lead a decent life of freedom through reconciliation and national understanding among all its citizens.
Morocco has followed with great interest the developments on the African continent during this year. We consider the important steps taken in order to eradicate the system of apartheid in South Africa to be a resounding victory for the principles of justice and equality. This gives us hope that a democratic and multiracial society where all the citizens of that country could coexist without any discrimination can be established.
On this occasion, we should like to congratulate the people of South Africa on the political victories achieved recently, at the cost of heavy sacrifices, which enabled them to restore some of their civil rights. We welcome also the courageous measures undertaken by President de Klerk aiming at the eradication of the policies of apartheid from its roots. We encourage him to continue on this path, in collaboration with the African leaders of his country, so that constitutional reforms can be adopted in conformity with the wishes of the overwhelming majority of the South African people.
On the other hand, the positive development witnessed by the sisterly country of Angola constitute a source of satisfaction. The parties concerned have indeed shown wisdom by the ending of their fratricidal conflicts and the signing of an agreement this year in Portugal the repercussions of which are beneficial to the entire people of Angola.
I am happy to announce that Morocco is participating in the Second United Nations Angola Verification Mission, with elements of its Royal Armed Forces and Police, because of its great interest in African affairs and its solidarity with the sisterly country of Angola.
The agreement concluded by the four Cambodian parties and in particular the establishment of the Supreme National Council, the chairmanship of which was recently assigned to Prince Norodom Sihanouk, as well as the crucial steps undertaken to put an end to their conflict and allow their people to live in peace and security, are in fact very wise decisions. We should like to express our satisfaction and congratulations to all those who have participated in that process.
We should like also to express our hope that the Afghan parties will be able to reach a lasting settlement in order to allow the brotherly Afghan people to live a decent life of peace under a government of their choosing.
Morocco attaches extreme importance to the so-called question of Western Sahara, as it represents for the entire Moroccan people a highly important issue linked to the very destiny of our country and it also has considerable repercussions on the future of our subregion.
In this regard, I should like to recall the organic link which exists between that territory and the other parts of Morocco. The social, religious, human and historical ties which mark the relations between Sahara and the other provinces of Morocco, as well as the commitments of allegiance undertaken by the entire Moroccan people towards their Monarch, have blended the whole Moroccan territory in one melting pot. Succeeding centuries have only consolidated those ties. Likewise, the short period of time in which Morocco had to live divided under a very peculiar colonial rule witnessed heroic resistance carried out by the Moroccan people all over its territory in order to defend and preserve its unity by all means.
While colonialism had divided Morocco into different zones - the international zone of Tangier, the French protectorate in the middle part of the country and the Spanish zone in the northern and southern provinces - the liberation of those zones took place gradually, one part after the other, in a peaceful manner, circumstances permitting.
The southern zone was liberated starting with the province of Tarfaya in 1958, followed by Sidi Ifni in 1969, until Morocco recovered in 1975 what is called the "Western Sahara", the last part of the southern zone which was under the rule of the same Spanish authority. This recovery of Sahara took place on the basis of an international agreement signed in Madrid on 14 November 1975, of which the General Assembly has taken note and which was registered with the Secretariat of our Organization.
One would like to ask the reasons why the question of Western Sahara remained on the agenda after the recovery by Morocco of its Saharan provinces. At this juncture, we do not see any need to go back to the history of this problem now that we are looking at the future with hope. We should like to recall, nevertheless, that Morocco, as an African State, had tried to settle this question within the African framework. However, when we could not achieve that objective, we voluntarily requested the Secretary-General in 1984 to start officially a mission of good offices.
Mr. Peres de Cuellar has, in fact, exerted efforts for which we are thankful and initiated contacts with all parties. The good offices that he has undertaken since April 1966 have resulted in the elaboration of a framework plan approved by the Security Council in April of this year in its resolution 690 (1991). Morocco, which was behind the initiative of the Secretary-General, would like to state its total support for that framework plan.
The implementation of all the elements of that plan will undoubtedly require respect for all the time frames set in the successive stages provided for in the plan. Likewise, the translation of its provisions into practical measures will require negotiations that could ensure full implementation of both the letter and spirit of the plan.
We are confident that the cooperation and understanding that have always marked the relations between Morocco and the Secretary-General will contribute to the settlement of this question at the beginning of next year.
In this regard, we should like to extend to the Secretary-General our most sincere thanks and profound gratitude for the tireless efforts he has undertaken and continues to undertake to reach this goal.
The world scene has witnessed, this past year, decisive events that made people talk of a new world order. The present international situation indeed differs completely from the one that prevailed since the Second World War. This will require a new vision for the future of our world.
In order to do that, we, at this crucial juncture, should express our ideas frankly and responsibly, and refrain from imposing one-sided concepts. This can be done only in the context of a comprehensive dialogue that would embrace all peoples of the world and take into account their traditions, history and culture.
We have no doubt that this dialogue wi11 be fruitful only if it takes into consideration the economic situation of the majority of the countries of the world. It would be inconceivable for a new international order to set aside the problems of development. Security and development are two interrelated elements: the one cannot be achieved without the other.
We are optimistic about the possibility of building a world where freedom, security and peace will prevail, a world that tackles all problems in an atmosphere of solidarity and interdependence. We are convinced that this session of the General Assembly will provide a useful opportunity for exchanging views and identifying the ways and means that can lead us to the attainment of this noble objective.
